Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and amendments filed on 06/15/2022. 
Claims 1-10 and 12-15. 
Claims 1 is independent. 


Response to Arguments
Applicant’s arguments, see pages 8-14, filed 06/15/2022, with respect to the rejection(s) of claim(s) 1-10 and 12-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moriyama Koichi et al. (JP H11194821).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugie et al. (US 2013/0285589) in view of Moriyama Koichi et al. (JP H11194821).

Re claim 1, Sugie teaches (Figures 1-5) an automatic device comprising:
a support (Fig. 1);
a first motor (20-1) attached to the support (Fig. 1; para 26);
a second motor (20-2) attached to the support (Fig. 1; para 26);
a first motor drive unit (30-1: 34 command follow-up control unit) configured to drive the first motor;
a second motor drive unit (30-2: 34 command follow-up control unit) configured to drive the second motor;
a first control unit (30-1) configured to control the first motor drive unit (para 26); and
a second control unit (30-2) configured to control the second motor drive unit (para 26),
wherein the first control unit includes a first wireless communication circuit (network 40; communication control unit 31) configured to wireless communicate with an external control device (10, upper-level control device; para 32), and
but fails to explicitly teach two wheels attached to the support; wherein the support is a vehicle body, one wheel of the two wheels is attached to the first motor and the other wheel of the two wheels is attached to the second motor;
wherein the first control unit and the second control unit are communicably wired with each other.
Moriyama teaches (Figures 1-3) two wheels attached to the support (14A and 14B; para 19); wherein the support is a vehicle body (11; para 19), one wheel (14A; para 19) of the two wheels is attached to the first motor (15A; para 19) and the other wheel (14B; para 19) of the two wheels is attached to the second motor (15B), wherein the first control unit (22A; para 21) and the second control unit (22B; para 23) are communicably wired with each other (para 17; discloses that they can be either wired or wireless for communication).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to replace the system of Sugie with the system of Moriyama to properly set the control parameters (see Moriyama; para 4).

Re claim 2, Sugie in view of Moriyama teaches the automatic device according to claim 1, wherein the first control unit (see Sugie; 30-1) is configured to receive a command (see Sugie; para 29; position command) regarding the first motor (see Sugie; 20-1) and the second motor (see Sugie; 20-2) from the external control device (see Sugie; 10) by wireless communication (see Sugie; para 32), 
perform operation regarding the first motor according to the command (see Sugie; para 29 and 32), and
transmit instruction information on the second motor based on the command to the second control unit by wired communication (see Moriyama; para 17), and
wherein the second control unit (see Sugie; 30-2) is configured to receive the instruction information on the second motor from the first control unit (see Sugie; 30-1; para 29) by wired communication (see Moriyama; para 17), and
perform operation regarding the second motor according to the instruction information
on the second motor (see Sugie; para 36).

Re claim 3, Sugie in view of Moriyama teaches the automatic device according to claim 2,
wherein the first control unit (see Sugie; 30-1) 
is further configured to receive a control command (see Sugie; para 29; position command) for controlling driving of the first motor (see Sugie; 20-1) and driving of the second motor (see Sugie; 20-2) from the external control device (see Sugie; 10) by wireless communication (see Sugie; para 32),
create a control plan for controlling driving of the first motor and driving of the second motor based on the control command (see Sugie; para 29 and 32),
control the first motor drive unit according to the control plan (see Sugie; para 29 and 32), and
transmit control instruction information on control of driving of the second motor to the second control unit by wired communication (see Moriyama; para 17) according to the control plan, and
wherein the second control unit (see Sugie; 30-2)
is further configured to receive the control instruction information (see Sugie; para 31) on control of driving of the second motor (see Sugie; 20-2) from the first control unit (see Sugie; 30-1) by wired communication (see Moriyama; para 17), and
control the second motor drive unit according to the control instruction information on control of driving of the second motor (see Sugie; para 36).

Re claim 4, Sugie in view of Moriyama teaches the automatic device according to claim 2,
wherein the first control unit (see Sugie; 30-1) 
is further configured to receive a control command (see Sugie; para 29; position command) for controlling driving of the first motor (see Sugie; 20-1) and driving of the second motor (see Sugie; 20-2) from the external control device (see Sugie; 10) by wireless communication (see Sugie; para 32),
create a first control plan for controlling driving of the first motor based on the control command (see Sugie; para 29 and 32),
determine a control target value (acceleration/deceleration command) for controlling driving of the second motor based on the control command (see Sugie; para 29 and 32),
control the first motor drive unit (see Sugie; 30-1) in a first cycle according to the first control plan (see Sugie; para 33), and
transmit control instruction information (see Sugie; postion command and acceleration/deceleration command) indicating the control target value to the second control unit (see Sugie; 30-2) by wired communication (see Moriyama; para 17) in a second cycle that is longer than the first cycle (see Sugie; para 44-45), and
wherein the second control unit (see Sugie; 30-2)
is further configured to receive the control instruction information (see Sugie; para 29; position command) from the first control unit by wired communication (see Moriyama; para 17),
create a second control plan for controlling driving of the second motor (see Sugie; para 29 and 32) based on the control target value indicated in the control instruction information (see Sugie; para 29 and 32), and
control the second motor drive unit in the first cycle according to the second control plan (see Sugie; para 36).

Re claim 5, Sugie in view of Moriyama teaches the automatic device according to claim 2,
wherein the first control unit (see Sugie; 30-1)
is further configured to receive a measurement command regarding measurement of condition of the first motor and the second motor (see Sugie; para 29 and 32) from the external control device (see Sugie; 10) by wireless communication (see Moriyama; para 17),
measure the condition of the first motor according to the measurement command (see Sugie; para 29 and 32), and
transmit measurement instruction information (see Sugie; para 29 and 32) on the second motor to the second control unit by wired communication (see Moriyama; para 17), and
wherein the second control unit (see Sugie; 30-2)
is further configured to receive the measurement instruction information (see Sugie; para 29 and 32) on the second motor from the first control unit by wired communication (see Moriyama; para 17), and
measure the condition of the second motor according to the measurement instruction information on the second motor (see Sugie; para 36).

Re claim 6, Sugie in view of Moriyama teaches the automatic device according to claim 5,
wherein the second control unit report is configured to report the condition of the second motor measured by the second control unit to the first control unit by wired communication (see Sugie; para 29 and 32), and
wherein the first control unit report is configured to report the condition of the second motor reported from the second control unit and the condition of the first motor measured by the first control unit to the external control device (see Sugie; 10) by wireless communication (network 40; communication control unit 31).

Re claim 7, Sugie in view of Moriyama teaches the automatic device according to claim 6,
wherein the second control unit is configured to periodically measure the condition of the second motor,
and periodically report the condition of the second motor measured by the second control unit to the first control unit by wired communication (see Sugie; para 29 and 32), and
wherein the first control unit is configured to periodically measure the condition of the first motor (see Sugie; para 29 and 32), and
periodically report the condition of the second motor reported from the second control unit and
the condition of the first motor measured by the first control unit to the external control device by wireless communication (see Sugie; para 29 and 32).

Re claim 8, Sugie in view of Moriyama teaches the automatic device according to claim 1, wherein the second control unit (see Sugie; 30-2) includes a second wireless communication circuit (see Sugie; unit 31 of 20-2) configured to wirelessly communicate with the external control device (10; network 40; communication control unit 31).

Re claim 9, Sugie in view of Moriyama teaches the automatic device according to claim 5,
wherein the second control unit (see Sugie; 30-2) includes a second wireless communication circuit (see Sugie; unit 31 of 20-2) configured to wirelessly communicate with the external control device (10; network 40; communication control unit 31),
wherein the first control unit (see Sugie; 30-1) is configured to report the condition of the first motor measured by the first control unit to the second control unit by wired communication (see Moriyama; para 17), and
wherein the second control unit is configured to report the condition of the first motor reported from the first control unit (see Sugie; para 29 and 32) and the condition of the second motor measured by the second control unit to the external control device by wireless communication (see Sugie; network 40; communication control unit 31 para 29 and 32).

Re claim 10, Sugie in view of Moriyama teaches the automatic device according to claim 9,
wherein the first control unit (see Sugie; 30-1) is configured to periodically measure the condition of the first motor (see Sugie; 20-1; para 29), and
periodically report the condition of the first motor measured by the first control unit to the second control unit by wired communication (see Sugie; para 29 and 32), and
wherein the second control unit (see Sugie; 30-2) is configured to periodically measure the condition of the second motor (see Sugie; para 29),
and periodically report the condition of the first motor reported from the first control unit and
the condition of the second motor (see Sugie; 20-2) measured by the second control unit (see Sugie; para 36) to the external control device (see Sugie; 10) by wireless communication (see Sugie; network 40; communication control unit 31 para 29 and 32).

Re claim 12, Sugie in view of Moriyama teaches a communication system comprising:
the automatic device according to claim 1 (see Sugie; Fig. 1); and
the external control device (see Sugie; Fig. 1; 10).

Re claim 13, Sugie in view of Moriyama teaches a communication system comprising:
the automatic device according to claim 3 (see Sugie; Fig. 1), and
the external control device (see Sugie; 10),
wherein the external control device is configured to determine a target achievement time (see Sugie; acceleration/deceleration-time adjustment) for driving the first motor and the second motor according to wireless propagation delay between the external control device and the first wireless communication circuit (see Sugie; para 44) so that the target achievement time becomes longer as the wireless propagation delay increases (see Sugie; para 44), and cause the control command to include information indicating the target achievement time (see Sugie; para 44).

Re claim 14, Sugie in view of Moriyama teaches a communication system comprising:
the automatic device according to claim 3 (see Sugie; Fig. 1); and
the external control device (see Sugie; 10),
wherein the external control device is configured to cause the control command to include information indicating target achievement time (see Sugie; acceleration/deceleration-time adjustment) for driving the first motor and the second motor (see Sugie; para 44), and
repeatedly transmit the control command at intervals each of which is shorter than the target
achievement time (see Sugie; para 44).

Re claim 15, Sugie in view of Moriyama teaches a communication system comprising:
the automatic device according to claim 5 (see Sugie; Fig. 1); and
the external control device (see Sugie; 10),
wherein the external control device is configured to cause the measurement command to include a cycle of measuring condition of each of the first motor and the second motor (see Sugie; para 44).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846